Citation Nr: 0511908	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1956 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a hearing before a local 
hearing officer at the RO in October 2000.

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In a June 2004 rating determination, 
the RO granted service connection for PTSD.  As the full 
benefit sought on appeal has been granted, this issue is no 
longer in appellate status.  


FINDINGS OF FACT

1.  Chronic low back disability was not manifested during the 
veteran's active duty service or for several years 
thereafter, and chronic low back disability is not otherwise 
related to service.  

2.  A relationship between the veteran's service-connected 
pilonidal cyst excision residuals and current low back 
disability, to include arthritis, has not been demonstrated.


CONCLUSIONS OF LAW

1.  Low back disability, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2000 
rating determination, the June 2000 statement of the case, 
the November 2000, December 2002, and June 2004 supplemental 
statements of the case, and the September 2001 and October 
2003 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the October 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's August 2000 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2001 and October 2003 regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran was afforded a VA examination following notification 
of his rights.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available 
inservice, VA, and outpatient treatment records have been 
obtained in connection with the claim and that he has been 
afforded a VA examination.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  At the October 2000 hearing, 
the veteran testified that he had tried unsucessfully to 
locate a Doctor Mills who had reportedly treated him in the 
late 1950's.  He also testified that a private doctor in 
Grand Forks who had treated him had died and the records were 
unavailable.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that service connection is in 
effect for residuals of a pilonidal cyst excision, which has 
been assigned a noncompensable disability evaluation. 

The Board notes that in March 1957, the veteran was admitted 
to USNH, Camp Pendleton, with complaints of pain upon sitting 
and walking and drainage of purulent material over the base 
of the spine.  The veteran indicated that for approximately 
two months prior to admission he had pain and tenderness in 
the above mentioned area.  This had gradually increased until 
the time of admission.  Physical examination revealed a large 
sinus opening and induration around the lower sacral area 
with a pilonidal cyst.  The pilonidal cyst was excised and 
the postoperative course was completely uneventful with rapid 
healing of the wound from below.  The veteran was found fit 
and was returned to full time duty.  There is no reference in 
the March 1957 medical records or any other service medical 
records to any other low back complaints or findings.  There 
was also no diagnosis of low back disability during service. 

There available post-service medical records reveal no 
complaints or findings of back pain until December 1966 when 
the veteran was hospitalized for a severe strain of the 
lumbar and dorsal spine.  The veteran was noted to have 
developed pain after doing some flooring.  

In an August 2000 letter, the veteran's aunt and uncle 
indicated that the veteran saw an osteopath for his back in 
the late 1950's and early 1960's.  

At the time of his October 2000 hearing, the veteran 
testified that he had a pilonidal cyst in service on his 
lower back that was causing him problems.  The veteran stated 
that the scar was 2 to 3 inches and that there was arthritis 
all around the scar.  He indicated that it was his belief 
that his arthritic problems were as a result of the surgery.  
The veteran reported that he was treated by a Dr. Mills in 
the late 1950's 

In a January 2003 VA outpatient treatment record, the veteran 
was noted to be having persistent pain with prolonged 
sitting.  The examiner indicated that the veteran had had 
surgery in 1957 and was asking if he could have developed 
arthritis as a consequence of this.  The physician indicated 
that he did not know of any known relationship there.  On 
examination, the veteran was found to have notable tenderness 
to palpation on either side of the buttocks in the area 
flanking the surgery.  He further observed that there was 
increased subcutaneous thickening in this area without 
surface inflammation.  

In October 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran indicated that it 
was his belief that his low back condition was as a result of 
his pilonidal cyst surgery.  The veteran stated that he had 
always had a minor ache in his lumbar spine until he injured 
his back in 1987 while lifting objects.  He reported that he 
began noticing more pain in 1988 when working as a an auto 
worker.  The veteran indicated that he tried to limit what he 
did due to pain in the lumbar area.  He stated that he had 
had no problem with his pilonidal cyst after it had been 
removed.  He described the pain as a deep ache.  

Physical examination revealed the veteran had a normal 
posture as he stood and walked across the room.  He could 
raise up on his toes and rock back on his heels.  He had mild 
tenderness to the lumbar spine and spinous process.  The 
sacroiliac joints were nontender to palpation.  There was no 
muscle spasm seen but he was tender over the spinous process.  
The veteran could flex to 90 degrees, laterally flex to 25 
degrees, and rotate to 80 degrees.  A diagnosis of chronic 
lumbar strain superimposed on degenerative arthritis and 
spondylolisthesis was rendered.  

The examiner indicated that he found no evidence that the 
veteran's low back pain was due to his pilonidal cyst.  

As to service connection for a low back disorder on a direct 
basis, the Board notes that the veteran's service medical 
records are devoid of any complaints of a low back problems 
other than complaints of pain when the veteran was seen for 
his pilonidal cyst.  Subsequent to removal, there were no 
findings or complaints of a low back disorder.  There are 
also no medical reports or findings of a low back problem in 
the years immediately following service.  While the veteran 
has testified to receiving treatment for his low back in the 
years following service and his aunt and uncle have indicated 
that they remember the veteran being treated for his back 
following service and that it is their opinion that any 
current low back disorder is related to service, there are no 
medical records available to support this.  As noted earlier, 
any treatment records from that period are unavailable.  
Moreover, the treatment records that have been associated 
with the file in the years immediately following service make 
no reference to treatment for a low back disorder.  
Furthermore, neither the veteran nor his relatives are 
qualified to render an opinion as to etiology of any current 
back disorder .  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).  In essence, their assertions that there is any 
relationship between any current low back disorder and his 
period of service are not competent.  There is also no 
competent evidence showing arthritis within one year of 
discharge. 

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that his current low back disorder is 
related to his service-connected residuals of a pilonidal 
cyst excision, the Board notes that he is competent to report 
symptoms he experiences; however, he is not qualified to 
render an opinion as to etiology of this disorder.  See 
Espiritu.

The record is also devoid of any medical opinion relating his 
current low back disability to his service-connected 
pilonidal cyst excision residuals.  Moreover, following a 
thorough review of the file and an examination, the October 
2003 examiner specifically indicated that there was no 
evidence that the veteran's low back pain was due to his 
pilonidal cyst. 

The Board finds that the October 2003 VA examiner's opinion 
that that the veteran's low back disability is not related to 
his pilonidal cyst is more probative.  It was based upon an 
entire review of the veteran's claims folder as well as a 
thorough physical examination. 

The preponderance of the evidence is agains a finding that 
the veteran's current low back disability, including 
arthritis, is related to the veteran's period of service or 
his service-connected pilonidal cyst excision residuals.  
Therefore, service connection is not warranted for a low back 
disability.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


